DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Response to Arguments
2.	Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
	The applicant argues “…Although Zhao discloses receiving the quantity of transmission times using a common control channel or a dedicated control channel, it does not disclose how to determine the transmission resource suitable for the data to be transmitted. Therefore, Zhao does not disclose the terminal determining the transmission resource suitable for the data to be transmitted based on a logical channel to which the data to be transmitted belongs, wherein there is a preset relationship between the logical channel to which the data to be transmitted belongs and the transmission resource suitable for the data to be transmitted.”  See page 6 of applicant’s remarks.  The examiner respectfully disagree.
	According to paragraph [0429] of Zhao, a first terminal device can first determine a first resource pool from at least two preconfigured resource pools (in other words, preset relationship) according to first information of the first terminal device, then determine, according to a quantity of transmission times configured for the first resource pool, a resource set including a quantity of resources that is equal to the quantity of transmission times, and further send a to-be-transmitted service data packet to a the terminal determining the transmission resource suitable for the data to be transmitted based on a logical channel to which the data to be transmitted belongs, wherein there is a preset relationship between the logical channel to which the data to be transmitted belongs and the transmission resource suitable for the data to be transmitted as required in the claims.

“wherein, determining, by the terminal, the transmission resource suitable for the 
data to be transmitted from the transmission resources configured by the at least two transmission resource configurations, comprises:
determining, by the terminal, the transmission resource suitable for the data to be 
transmitted from the transmission resources configured by the at least two transmission resource configurations based on a logical channel to which the data to be transmitted belongs, 
wherein there is a preset relationship between the logical channel to which the
data to be transmitted belongs and the transmission resource suitable for the data to be transmitted.”

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Zhao), U.S. Publication No. 2018/0098331.
	Regarding Claims 1, 6 and 11, Zhao discloses a method for sending data, comprising:
(via a receiving unit described in paragraph [0059]), by a terminal (for example, a first terminal device; see paragraph [0057]), information of transmission resource configurations, wherein the information contains at least two transmission resource configurations (in other words, time-frequency resource location information of each resource in a resource set sent by the network device; see paragraph [0059]), transmission resources configured by the at least two transmission resource configurations (see paragraph [0059]);
determining (via a determining unit described in paragraph [0064]), by the terminal, a transmission resource suitable for data (i.e., service data packet; see paragraph [0064]) to be transmitted from the transmission resources configured by the at least two transmission resource configurations (in other words, a first resource pool according to first information of the first terminal device, where the first resource pool is one of at least two preconfigured resource pools, different quantities of transmission times are configured for resource pools in the at least two resource pools; see paragraph [0064]); and
sending, by the terminal, data on the determined transmission resource (in other words, according to the time-frequency resource location information of each resource in the resource set received by the receiving unit, the to-be-transmitted service data packet to a second terminal device by using each resource in the resource set; see paragraph [0060]),
wherein, determining, by the terminal, the transmission resource suitable for the 
(see paragraph [0429] and examiner’s response above), comprises:
determining, by the terminal, the transmission resource suitable for the data to be 
transmitted from the transmission resources configured by the at least two transmission resource configurations based on a logical channel to which the data to be transmitted belongs (see paragraph [0429] and examiner’s response above), 
wherein there is a preset relationship between the logical channel to which the
data to be transmitted belongs and the transmission resource suitable for the data to be transmitted (see paragraph [0429] and examiner’s response above).
Zhao fails to disclose non-dynamically scheduled.  However, according to Zhao paragraph [0472], a correspondence between the cell ID and the quantity of transmission times may be preconfigured in the network device and the terminal device.  Paragraphs [0473] of Zhao teach a correspondence between the CS and the quantity of transmission times may be preconfigured in the network device and the terminal device.  Therefore, the preconfigured transmission times may be considered as non-dynamic or static scheduling of transmission resource configurations.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhao’s invention to prevent interference and degrading of overall system performance as described in paragraph [0005].	
Regarding Claims 4 and 9, Zhao discloses wherein the preset relationship is configured by a transmission resource parameter contained in a service type configuration (see paragraph [0064]).
Regarding Claims 5 and 10, Zhao discloses wherein receiving, by the terminal, the information of transmission resource configurations comprises: receiving, by the terminal, Radio Resource Control (RRC) signaling (see paragraphs [0102] and [0104]), or, RRC signaling and physical layer signaling to obtain the information of transmission resource configurations.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645          
December 2, 2021